Case 18-33815 Document 368-1 Filed in TXSB on 07/17/20 Page 1 of 7




                           EXHIBIT A

                       Settlement Agreement
 Case 18-33815 Document 368-1 Filed in TXSB on 07/17/20 Page 2 of 7




                                SETTLEMENT AGREEMENT

        This Settlement Agreement (this "Settlement Agreement") is entered into as of the_last date
indicated in the signatures below (the "Effective Date") by and among Cummms, Inc.
("Cummins") K-W Texas LLC ("BSC"), and Rodney D. Tow, in his capacity as chapter 7 trustee
(the "Trustee';) for the Bankruptcy Estate of Koontz-Wagner Custom Controls Holdings, LLC (the
"Debtor"), Case No. 18-33815 (the "Bankruptcy Case"), United States Bankruptcy Co~rt for ~e
Southern District of Texas (the "Bankruptcy Court"). Each of the above-listed parties to this
 Settlement Agreement are each a "PM!Y"and are collectively referred to as the "parties."

                                             Recitals

       A.      WHEREAS, the Debtor filed for bankruptcy under chapter 7 of title 11 of the
United States Code on July 11, 2018 (the "Petition Date");

        B.      WHEREAS, the Trustee was appointed as the chapter 7 trustee of the Debtor on
the Petition Date;

        C.      WHEREAS, the Debtor and Cummins each asserted the other owed obligations to
 such party as of the Petition Date;

        D.      WHEREAS, Cummins filed proofs of claim in the Bankruptcy Case on August 20,
 2018, that was entered as claim no. 20, and on November 12, 2018, that was entered as claim no.
 99;

         E.    WHEREAS, the Trustee sold the Debtor's accounts receivable arising from the
 Debtor's Houston and Caldwell facilities, which transaction arguably included the estate's claims
 against Cummins;

         F.     WHEREAS, the Trustee and Cummins entered into an agreement pursuant to the
 Order Granting Emergency Motion for Order (A) Authorizing Sale of Cummins WIP Free and
 Clear of All Liens, Claims, Encumbrances, and other Interests to Cummins Inc. and (B) Waiving
 Application of Stay Pursuant to Bankruptcy Rule 6004 [ECF No. 206] (the "Sale Order") with
 respect to certain works in process held by Debtor and incorporating equipment owned by
 Cummins;

         G.     WHEREAS, Cummins paid $77,426.00 (the "Cummins Holdback") to the
 Trustee's holdback account (the "Hold back Account") pursuant to the Sale Order;

        H.   Whereas, Cummins has asserted various costs and expenses to remedy defects in
 the Cummins WIP that are disputed by the Trustee; and

          I.      WHEREAS, the parties desire to resolve all claims arising out of the forgoing as
 set forth in this Agreement.

         NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, and for the
 covenants and agreements set forth in this Settlement Agreement, and for other good and valuable
 consideration, the receipt and sufficiency of which are hereby acknowledged , the parties agree as
  Case 18-33815 Document 368-1 Filed in TXSB on 07/17/20 Page 3 of 7




follows:
                                           Agreement

        I.     Bankruptcy Court Approval. Within fourteen (14) days of the Effective Date, the
Trustee shall cause to be filed with the Bankruptcy Court a motion, in a form acceptable to
Cummins (the "Approval Motion"), under Federal Rule of Bankruptcy Proced?~e 9019 for an
order approving the settlement provided by this Settlement Agreement and autho:1zmg the Trustee
to perform its obligations hereunder (the "Approval Order"). The date on which the Approval
Order becomes a final and non-appealable order shall be the "Approval Date" for purposes of this
Settlement Agreement.
       2.      Settlement Payments. In consideration for the releases provided in Section 3 of this
Settlement Agreement, the Trustee shall disburse the Cummins Holdback as follows: (i)
$15,000.00 to Cummins (the "Cummins Payment"), (ii) $12,033.00 to the BSC (the "BSC
Payment"), and (iii) $50,429.00 to be retained by the Trustee (the "Trustee Payment'' and together
with the Cummins Payment and the BSC Payment (the "Settlement Payments")). The Trustee
shall make the Settlement Payments within seven (7) days of the Approval Date. The Settlement
Payments shall be deemed (i) paid on the date that the payor sends the payee a check for the amount
by U.S.P.S., Federal Express, or United Parcel Service to the extent that the check is ultimately
received by the payee and (ii) received on the date that the check clears. If any check sent by
U.S.P.S., Federal Express, or United Parcel Service is not received, the payor and payee shall
cooperate and take reasonable steps to effectuate the Settlement Payments contemplated in this
Settlement Agreement.

        3.     Releases. Effective upon the Approval Date the parties shall be deemed to have
 made the following releases:

            a. Release by Trustee. The Trustee, on behalf of himself, the Debtor, the Debtor's
               bankruptcy estate, and all of their respective successors and assigns will forever
               release Cummins and its affiliates, officers, directors, agents, advisors, employees,
               servants, attorneys, successors, assigns, parents and subsidiaries (collectively, the
               "Cummins Released Parties") from all claims (as such term is defined in Section
               101(5) of the Bankruptcy Code), obligations, suits, judgments, damages, demands,
               debts, rights, causes of action, liabilities, rights of contribution and rights of
               indemnification, whether liquidated or unliquidated, fixed or contingent, matured
               or unmatured, known or unknown, foreseen or unforeseen, then existing or
               thereafter arising, in law, equity or otherwise ( collectively, the "Trustee Claims"),
               that are based in whole in part on any act, omission, transaction, or other occurrence
               taking place on or prior to the Approval Date. For the avoidance of doubt, the
               release provided by this Section 3.a includes a release of all obligations Debtor
               asserts were owed by Cummins to Debtor for unpaid invoices as of the Petition
               Date. The release provided by this Section 3.a shall not release any obligations of
               Cummins created pursuant to this Settlement Agreement. The Trustee represents
               and warrants that he has not assigned any of the Trustee Claims to any third parties
               other than BSC, and any such assignment will be deemed void. The Trustee further
               agrees that he will not commence, institute, or prosecute any lawsuit, action,
Case 18-33815 Document 368-1 Filed in TXSB on 07/17/20 Page 4 of 7




             arbitration, or other proceeding, whether judicial, administrative, or otherwise, to
             collect or enforce any Trustee Claims.

         b, Release by BSC. Effective upon the Approval Date, BSC, on b~half of itself and ~ll
            of its successors and assigns will forever release the Cummms Released Parties
            from all claims (as such term is defined in Section 101(5) of the Bankruptcy Code),
            obligations, suits, judgments, damages, demands, debts, rights, causes ~f ~ction,
            liabilities, rights of contribution and rights of indemnification, whether hqutdated
            or unliquidated, fixed or contingent, matured or unmatured, known or unknown,
             foreseen or unforeseen, then existing or thereafter arising, in law, equity or
             otherwise (collectively, the "BSC Claims"), that are based in whole in part on any
             act, omission, transaction, or other occurrence taking place on or prior to the
             Approval Date. For the avoidance of doubt, the release provided by this Secti~n 3.b
             includes a release of all obligations Debtor asserts were owed by Cummms to
             Debtor for unpaid invoices as of the Petition Date. The release provided by this
             Section 3.b shall not release any obligations of Cummins or the Trustee created
             pursuant to this Settlement Agreement. BSC represents and warrants that it has not
             assigned any of the BSC Claims to any third parties, and any such assignment will
              be deemed void. BSC further agrees that neither it nor its affiliates will commence,
              institute, or prosecute any lawsuit, action, arbitration, or other proceeding, whether
             judicial, administrative, or otherwise, to collect or enforce any BSC Claims.

          c. Release by Cummins. Effective upon the Approval Date, Cummins, on behalf of
             itself and all of its respective successors and assigns hereby and forever releases
             each of the Trustee, the Debtor's bankruptcy estate, and BSC and their affiliates,
             officers, directors, agents, advisors, employees, servants, and attorneys
             (collectively, the "Trustee Released Parties") from all claims (as such term is
             defined in Section IO1(5) of the Bankruptcy Code), obligations, suits, judgments 1
             damages, demands, debts, rights, causes of action, liabilities, rights of contribution
             and rights of indemnification, whether liquidated or unliquidated, fixed or
             contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
             then existing or thereafter arising, in law, equity or otherwise (collectively,
             "Cummins Claims"), that are based in whole in part on any act, omission,
             transaction, or other occurrence taking place on or prior to the Approval Date. The
             release provided by this Section 3.c shall not release any obligations of the Trustee
             or BSC created pursuant to this Settlement Agreement. Cummins represents and
             warrants that it has not assigned any of the Cummins Claims to any third parties,
             and any such assignment will be deemed void. Cummins further agrees that it will
             not commence, institute, or prosecute any lawsuit, action, arbitration, or other
             proceeding, whether judicial, administrative, or otherwise, to collect or enforce any
             Cummins Claims.

        4.       Termination. This Settlement Agreement may be terminated by any party and shall
be of no force and effect upon the occurrence of any of the following: (i) the Approval Motion is
denied by the Bankruptcy Court, (ii) any person shall appeal or seek the stay of the Approval
Order, or (iii) any person shall be awarded damages against Cummins arising out of the facts set
out in the Recitals to this Settlement Agreement.
  Case 18-33815 Document 368-1 Filed in TXSB on 07/17/20 Page 5 of 7




       5.      Mutual Representations and Warranties.         Subject only to Bankruptcy Court
approval, each party represents and warrants to the other parties as follows:

           a. Enforceability. This Settlement Agreement constitutes a va_lidand legally bi_ndi~g
              agreement of such party, enforceable against such party m accordance wtth its
               terms.

           b. Authority. In entering into this Settlement Agreement, each person exe~utidnga~d
              delivering this Settlement Agreement on behalf of a party is duly authorize to o
              so and that the execution and delivery of this Settlement Agreement are lawful and
               voluntary acts of that party.

            c. No Violation. The execution, delivery and perfonnance of this Settlement
               Agreement do not and will not (i) violate any law, regulation or court order to which
               such party is subject or (ii) require the approval of any person, board or
               governmental entity which has not previously been obtained.

            d. Independent Investigation, Advice of Counsel. Each party has: (i) read and
               understood this Settlement Agreement and agrees to all of its terms and conditions;
               (ii) independently evaluated the desirability of entering into this Settlement
               Agreement and in doing so is not relying on any representation, guarantee, or
               statement other than as set forth herein; and (iii) sought the advice of its own legal
               counsel regarding its rights and obligations set forth in this Settlement Agreement
               and has negotiated this Settlement Agreement through its legal counsel, or has
               voluntarily waived its right to seek the advice of legal counsel.

         6.     No Admission of Wrongdoing and Exclusions. This Settlement Agreement and all
 negotiations, statements, and proceedings in connection herewith shall not be, in any event, (a)
 construed as or deemed to be evidence of, an admission of, or concession of any liability or
 wrongdoing by any party, and shall not be offered or received in evidence in any action or
 proceeding (except an action to enforce this Settlement Agreement), or be used in any way as an
 admission, concession, or evidence of any liability or wrongdoing of any nature by any party or
 with respect to any defense or denial of liability by any party; or (b) construed as, or deemed to be
 evidence of, an admission or concession that any party has or has not suffered any damage, or that
 any party does not bear any responsibility for any alleged damages. This Settlement Agreement
 involves the settlement of claims that are denied and contested and nothing contained in this
 Settlement Agreement shall be construed as an admission by any party of any liability of any kind
 to any other party or any other person or entity nor as an admission by any party that any other
 party does not bear any liability of any kind to any party or any other person or entity.

         7.      Entire Agreement. This Settlement Agreement constitutes the entire agreement
 between and among the parties with respect to the subject matter hereof, that the provisions hereof
 comprise a single integrated agreement and it and supersedes all prior and contemporaneous
 agreements, representations, warranties, and understandings of the parties, whether oral, written,
 or implied, as to the subject matter hereof.
 Case 18-33815 Document 368-1 Filed in TXSB on 07/17/20 Page 6 of 7




       8.       Assignees; Successors. This Settlement Agreement is and shall be binding upon
and shall inure to the benefit of the parties and their respective successors and assigns.

        9.      Captions. The captions of this Settlement Agreement are for convenience only and
are not part of this Settlement Agreement and do not in any way limit or amplify the terms and
provisions of this Settlement Agreement and shall have no effect on its interpretation.

       1O.      Further Assurances. The parties agree that they will cooperate with each other in
good faith in respect of matters concerning the implemental and consummation of this Settlement
Agreement.

        11.    Counterparts. This Settlement Agreement may be executed in two or more
counterparts, in which case this Settlement Agreement shall include each such executed and
delivered counterpart, each of which shall be deemed to be a part of a single instrument.

       12.    Costs. Each of the parties shall bear and be responsible for any and all of its own
expenses (including professional fees) associated with the negotiation of this Settlement
Agreement and the matters resolved hereby.

        13.     Neutral Interpretation. This Settlement Agreement is the product of negotiations
between the parties and enforcement will be interpreted in a neutral manner and not more strongly
for or against any party based upon the source of draftsmanship.

         14.    Jurisdiction and Venue. This Agreement is executed and delivered as an incident
to a transaction negotiated, consummated, and performable in Harris County, Texas, and shall be
governed by and construed in accordance with the laws of the State of Texas. Any action or
proceeding in connection with this Agreement may, and in the case of a proceeding against the
Trust~e, shall, ?e _b~u~ht in the Bankruptcy Court, and each party hereto hereby irrevocably
submits to the Junsd1ct1on of the Bankruptcy Court, and waives any objection it may now or
hereafter have as to the venue of any such action or proceeding brought in such court.

                                    [Signature Pages Follow]
Case 18-33815 Document 368-1 Filed in TXSB on 07/17/20 Page 7 of 7




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of the date
first set forth above:


                                                  CUMMINS, INC.



 ~      ;z:....____

       y D. Tow
                      ___         Date:
                                    ijJJ_/ziA
                                           y:
                                                  Name:
                                                           CJf1=
                                                           ~
                                                              (,-__
                                                               c~~
                                                               I
 Chapter 7 Trustee for Koontz Wagner                       J Ot\"'-
 Custom Controls Holdings, LLC                    Title:
                                                           GWlQ~e✓~1.-..:.,.\
 K-W TEXAS LLC
                                                           CJwr-:..
                                                                ~ Puv-,.Je.,
                                                                           G~

 By:                              Date: 7/16/20
      -------               - -
 Name: Alex Mazer
 Title: Vice President
